Citation Nr: 0203320	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  01-08 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C. 
§ 1151 for incontinence.


REPRESENTATION

Veteran represented by:	The American Legion


INTRODUCTION

The veteran served on active duty in the United States Navy 
from January 1944 to May 1946.

In October 2000, the veteran filed a claim of entitlement to 
benefits under the provisions of  38 U.S.C. § 1151 due to 
incontinence, which he claimed was due to a surgical 
procedure at a VA medical facility in January 1989. This 
appeal arose from a May 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(the RO) which denied the veteran's claim. 

In his October 2001 substantive appeal (VA Form 9), the 
veteran requested a personal hearing.  In a December 2002 
statement (VA Form 646), the veteran's local accredited 
representative requested that the veteran present testimony 
before a traveling member of the Board at the RO.  Later in 
December 2001, however, the veteran withdrew his request for 
a hearing.

In February 2002, the veteran's representative, The American 
Legion, submitted a written brief presentation to the Board 
on his behalf. 


FINDINGS OF FACT

1.  The veteran underwent a radical prostatectomy at a VA 
medical facility in January 1989.  

2.  Incontinence was first reported and medically identified 
in approximately November 1994, coincident with a diagnosis 
of diabetes mellitus.

3.  The weight of the medical and other evidence of record is 
against the conclusion that the veteran's claimed 
incontinence was caused by the January 1989 prostate surgery.


CONCLUSION OF LAW

The payment of VA compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for incontinence is not warranted.  
38 U.S.C.A. § 1151 (West Supp. 2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to benefits under the 
provisions of 38 U.S.C. § 1151 due to incontinence of bladder 
and bowel.  In substance, he contends that such is the result 
of surgery performed at a VA medical facility in January 
1989.  The Board observes in passing that the veteran does 
not seek entitlement to VA benefits for impotence, which has 
been described as predating the 1989 surgery. 

In the interest of clarity, the Board will initially review 
the factual background of this case.  The pertinent law and 
regulations will then be briefly discussed.  Finally, the 
Board will analyze the issue on appeal and render a decision.

Factual background

According to the medical evidence in the veteran's VA claims 
folder, he underwent an exploratory laparotomy with a right 
hemicolectomy and ileostomy in 1981. 

In January 1989, the veteran, then age 69, was admitted to a 
VA medical facility due to biopsy-proven adenocarcinoma of 
the prostate.  The history of colon cancer and right 
hemicolectomy was noted on admission.  Also noted was a 
history of impotence.  A radical prostatectomy was performed.  
During the operation, there was a tear of the distal rectum, 
which was noted and repaired.  On about the seventh day 
postoperatively the veteran was passing stool.  He was 
discharged approximately two weeks post surgery.

In March 1989, approximately five weeks later, the veteran 
was admitted to a VA hospital after complaining of nausea, 
vomiting and abdominal pain.  On the fourth day of 
hospitalization, he started to move his bowels.  The 
discharge diagnosis was small bowel obstruction. 


Of record are reports of follow-up visits over the next 
several months.  In April 1989, the veteran was reportedly 
doing "okay".  He was moving his bowel.   It was reported 
that he still has some prostate symptoms, which were not 
specified.  In July 1989, it was noted "He is getting along 
well at this point.  He states that he is voiding well with a 
little bit of dribbling."      In August 1989, the veteran's 
only complaint was impotence.  In December 1989, the 
veteran's status was reportedly satisfactory.  His major 
complaint was impotence.  With respect to constipation, it 
was noted that the veteran "doesn't fix a good menu."  His 
weight was 245 pounds. 

In January 1991, the veteran was admitted to a VA medical 
facility after he noticed blood on his shorts.  The diagnosis 
was bladder neck contracture, which was dilated by cytoscopy.

The veteran sought outpatient treatment thereafter for a 
number of physical and mental problems.  Progress notes are 
pertinently negative with respect to genitourinary problems.  
There were several complaints concerning constipation.  
The medical records also indicated a significant psychiatric 
problem, paranoid schizophrenia. 

In July 1993, it was noted that "This gentleman is now about 
four years post radical prostatectomy.  He is getting along 
very well.  . . .  He is voiding well and not having any 
problems from his bladder neck contracture that we treated 
before."
In January 1994, it was reported that "He is voiding with a 
pretty good stream."
In July 1994, the VA treating physician stated: "He is not 
having any symptoms."

In November 1994, the veteran was diagnosed with diabetes 
mellitus.  Also in November 1994, urinary incontinence for 
the previous three months was reported by the veteran.  
Subsequent medical records noted the veteran's problems with 
his diet, specifically with sweets such as candy, ice cream 
and "pop".  He continued to complain about constipation.  A 
colonoscopy in June 1996 was normal.  In December 1996, a VA 
nutritionist stated that the veteran did not follow his 
prescribed diet. 

An April 1996 urology clinic progress note indicated that 
"the dribbling is bothering him a little bit more than it 
used to."  In October 1996, it was stated that the veteran 
had "pretty good urinary control but occasionally he has 
urgency."  In November 1996, urinary incontinence was noted 
and a cystourethroscopy was scheduled.
The cystourethroscopy was normal, with the exception of the 
surgically absent prostate.  The examining physician stated:  
"In my opinion, his incontinence results from his radical 
prostatectomy".

In July 1998, it was reported that the veteran was voiding 
without difficulty, with the exception of some frequency and 
urgency.  The examiner stated that the veteran's "continence 
is quite good".  In July 1999, the veteran reported problems 
with considerable leakage which was urgency related.  In 
September 1999, it was reported that a recent cystoscopy had 
revealed findings of large residual urine but no evidence of 
obstruction.  The examining physician stated that 
incontinence was likely to be a lifelong problem for the 
veteran.  In January 2000 the veteran complained of stool 
incontinence.  In February 2000 the veteran reported some 
incontinence of urine since his prostate surgery.  In May 
2000, a problem with loss of sphincter tone was noted.

During this period, the veteran continued to have problems 
with diabetes.  In October 1999, the veteran stated that he 
loved sweets and did not watch his diet.    

Cystoscopy in May 2000 revealed 464 cc. of residual urine.  
The examiner diagnosed hypotonic neurogenic bladder with 
secondary incontinence.  

Of record is the report of an August 2000 VA urology 
consultation.  The veteran reported to the examiner that he 
had experienced incontinence since the 1989 surgery.  The 
examiner's impression was postoperative incontinence.  In an 
addendum, the examining physician indicated that the veteran 
was evidently thinking about seeking compensation from VA 
because of post-surgical incontinence.  The examining 
physician stated that statistics on radical prostatectomy 
indicated that 5 percent of the time patients will experience 
some degree of urinary incontinence following the surgery.  
The VA physician explained that this was not due to any 
misadventure during the surgery but was "simply [an] 
unexpected complication of the surgical procedure."  

As noted in the Introduction, the veteran filed a claim under 
38 U.S.C. § 1151 in    
October 2000.  He stated that his sphincter muscle was 
damaged during the 1989 surgery and that "since the operation 
I have had leakage which is uncontrollable."

The RO had the veteran examined and the veteran's medical 
records reviewed by a VA physician in December 2000.  The 
veteran reported to the VA physician that he had had problems 
with incontinence since his prostate surgery "but he has a 
hard time describing specific details of this."  The veteran 
reported severe problems with constipation and occasional 
fecal incontinence, which occurred when he used laxatives.  
The examining physician reviewed the veteran's medical 
history, noting the fact that his diabetes was under less 
than optimal control.    

In her discussion, the VA physician observed that the veteran 
signed an informed consent for the prostatectomy, which 
listed incontinence as a possible complication, before the 
procedure in January 1989.  The VA physician further noted 
that follow-up visits for several years thereafter contained 
no complaints pertaining to incontinence.  When incontinence 
was initially reported, in November 1994, the veteran's 
treating physician ascribed it to secondary to psychiatric 
medications which the veteran was taking.  The VA physician 
stated that "it is well known that diabetes can cause a 
neurogenic bladder."  

The examining VA physician concluded by stating that 
incontinence is a known complication of prostatectomy which 
can occur in the absence of carelessness, lack of skill, etc.  
Further, the examining physician stated that incontinence 
evidently did not occur until four to five years after the 
surgery and that there were other factors involved in his 
incontinence, to include his medications and "certainly his 
diabetes."   

Attached to the examination report was copies of the 
veteran's relevant medical records, which have been described 
above. 

In a June 2001 Notice of Disagreement, the veteran reiterated 
that he had immediate problems with incontinence after his 
prostate surgery.  In his October 2001 substantive appeal (VA 
Form 9), the veteran stated that he "began to experience 
incontinence and problems with my bowls [sic] right after the 
surgery."

Relevant law and regulations

38 U.S.C. § 1151

38 U.S.C. § 1151 and its implementing regulations have 
undergone several changes in the past decade, the most recent 
revision to § 1151 being effective on and after October 1, 
1997.  See Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 
(1996).  

In pertinent part, 38 U.S.C. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected. For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

When a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In this case, the veteran filed his claim under 38 U.S.C. 
§ 1151 in October 2000.  Accordingly, the post October 1, 
1997 version of the law and regulation must be applied.   
See VAOPGCPREC 40-97 [all Section 1151 claims which were 
filed after October 1, 1997, must be adjudicated under the 
statutory provisions currently in effect, which essentially 
require a showing of negligence or fault on the part of  VA].  

Standard of review

Once the evidence has been assembled, the Board must review 
the entire record.  38 U.S.C.A. § 7104(a).  The Board has the 
duty to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997) and cases cited therein.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Preliminary matter - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100 to 5107 (West Supp. 2001)].  The VCAA  
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also includes certain requirements 
pertaining to VA's duty to assist veterans in the development 
of their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

(i.)  Notification

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 

The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
Specifically, in November 2000, shortly after receipt of the 
veteran's claim, the RO sent him a letter which briefly 
discussed the provisions of 38 U.S.C. § 1151 and informed him 
of what steps it was taking to obtain evidence which was 
pertinent to his claim.  In February 2001, the RO sent the 
veteran another letter which informed him of the enactment of 
the VCAA and described its provisions.  

In addition, by virtue of the June 2001 letter to the veteran 
informing him of the decision denying his claim, a September 
2001 letter informing him of review of his claim by a VA 
Decision Review Officer and in particular the September 2001 
Statement of the Case (SOC), the veteran and his 
representative were provided notice of the information, 
medical evidence or lay evidence necessary to substantiate 
the claim on appeal.  The SOC also informed the veteran of 
the pertinent law and regulations, as well as his due process 
rights.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  As noted in 
the Introduction, he has withdrawn his request to present 
testimony at a personal hearing.  The veteran's 
representative has submitted a written brief to the Board.

Thus, the record demonstrates that the veteran and his 
representative have been informed of what evidence had been 
relied upon by the RO in making their decision and informed 
of the types of evidence that would assist in establishing 
his claim.  

(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

The RO has obtained pertinent evidence, to include VA 
treatment records of the veteran from 1989 onward.  There is 
no evidence that earlier medical records would add anything 
of significance to the record, since the veteran contends 
that his claimed incontinence began at that time.  
 
The veteran was examined and his medical records were 
reviewed in December 2000 by a VA physician, who as described 
above has rendered an opinion concerning the etiology of the 
veteran's claimed incontinence.

In his June 2001 Notice of Disagreement, the veteran 
contended that the December 2000 opinion was rendered by a 
"non qualified examiner".  No basis was stated for that 
conclusion.  The reviewing physician possessed a M.D, degree, 
and there is nothing in the record which suggests that she 
was not qualified to render an opinion. 
The December 2000 VA examination and records review was based 
on the veteran's computerized patient record as well as all 
five volumes of his VA records.  

The Board has noted that the veteran's VA claims folder was 
not available for review by the examiner in December 2000.  
The Board does not believe that the December 2000 examination 
report is insufficient merely because the veteran's claims 
folder was not present.  There is nothing anywhere in the 
record which demonstrates that there was any evidence in the 
claims folder which was not available to the examiner through 
the extensive medical records she had in her possession.  Any 
statements made by the veteran to the RO which were contained 
in the claims folder were reiterated to the examiner by the 
veteran himself.  It appears that the December 2000 examiner 
was fully informed by the available medical records and the 
veteran's statements to her.  Under these circumstances, the 
Board believes that there is no need for another examination, 
with the claims folder present.

The veteran also requested that the opinion of an independent 
medical expert (IME) be obtained.  Again, no basis was 
stated.

The Board may obtain an advisory medical opinion from one or 
more independent medical experts when, in its opinion, an 
additional medical opinion is warranted by the medical 
complexity or controversy involved in an appeal.  See VCAA § 
3(a) (codified at 38 U.S.C.A. § 5103A); 38 U.S.C.A. § 7109 
(West 1991); 38 C.F.R. § 20.901(d) (2000).  The necessity of 
obtaining such an opinion is left to the discretion of the 
Board.  See Bielby v. Brown, 7 Vet. App. 260, 269 (1994).

With respect to the veteran's claim, although there is some 
question concerning the precise etiology of the veteran's 
current incontinence, there is little or no complexity with 
respect to the question at issue here, whether such 
incontinence is due to the 1989 surgery.  There are pertinent 
medical opinions already of record.  The Board sees no reason 
to obtain an IME opinion under the circumstances here 
presented.

The Board is of course aware that the veteran may be unhappy 
with the conclusions drawn by the physician in December 2000.  
That reaction is not sufficient reason for the Board to delay 
a decision and seek additional evidence.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) [holding that VA has 
no duty to conduct
a "fishing expedition" to determine if there might be some 
unspecified information which could possibly support a 
claim].  The veteran has had ample opportunity to present 
evidence in his favor, and he has not done so. 

Copies of the veteran's relevant VA medical records have been 
associated with his claims folder.  The Board has given 
thought to whether all five volumes of the veteran's VA 
medical records should be obtained.  However, there is no 
indication  that the entire five volume medical record would 
contain any additional relevant information pertaining to the 
issue on appeal.  The veteran has not so contended.  
Accordingly, the Board does not believe that obtaining those 
entire five volumes would be productive or necessary, and it 
declines to do so.    

In sum, the Board has reviewed the evidence of record has and 
determined that all notification and development actions 
required by the VCAA have been completed.  The Board finds 
that it may therefore proceed with a decision on the merits 
of the veteran's claim.


Discussion

To briefly recapitulate, current law provides that VA 
compensation benefits shall be awarded for additional 
disability which was caused by VA medical treatment, and the 
proximate cause of the disability or death was either (1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (2) an event not 
reasonably foreseeable.  See 38 U.S.C.A. § 1151 (West Supp. 
2001) [emphasis added by the Board].

The initial question which must be answered is whether there 
exists any additional disability which was caused by VA 
medical treatment.  If the answer to that question is in the 
negative, matters such as carelessness, foreseeability and 
the like become moot.  In answering this and any other 
medical question, it is well-settled that in its decisions, 
the Board may not rely upon its own unsubstantiated medical 
opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991). 

It appears that there is additional disability now present.  
The records are replete with references to bladder and, to 
some extent, bowel incontinence.  The question therefore 
becomes whether such additional disability was caused by VA 
medical treatment.  For reasons which will be explained 
below, the Board has concluded that the answer to that 
question is negative. 

At the outset of its discussion, the Board has identified a 
critical disconnect between the contemporaneous medical 
evidence and the veteran's recent statements to examining 
physicians and VA adjudicators.  That is, although the 
veteran now claims to have had urinary and fecal continence 
since immediately after surgery [e.g. in his October 2000 
claim he stated "since the operation I have had leakage which 
is uncontrollable"], this is simply not reflected in the 
extensive follow-up urology reports, or for that matter 
anywhere else in the veteran's medical records for years 
after the surgery.  
As discussed by the Board in detail above, the veteran was 
reported on numerous occasions to be doing well post surgery, 
with no incontinence reported.  Urinary incontinence was 
first medically identified in late 1994, approximately five 
years after the January 1989 prostate surgery.  
Coincidentally, diabetes mellitus was also identified in late 
1994.  Fecal incontinence was reported even later. 

As noted above, it is the Board's responsibility to evaluate 
the evidence of record.   See, e.g., Wensch v. Principi, 15 
Vet. App. 362, 366-67 (2001).  In this case, the Board places 
greater weight on the contemporaneous medical evidence than 
it does on the veteran's more recent statements to the effect 
that he had bowel and bladder incontinence immediately after 
surgery.  To the extent that the veteran's current 
contentions are in conflict with statements to the contrary 
he made to health care providers in the context of medical 
treatment in the years following the January 1989 surgery, 
the Board finds the 1989-94 evidence  to be more probative 
than the statements he made later in the context of a claim 
for monetary benefits. Not only may the veteran's memory be 
dimmed with time, but self interest may play a role in the 
more recent statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [interest may affect the credibility of 
testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 (1999).

The December 2000 VA physician recognized the fact that there 
were no complaints of incontinence for a number of years 
after the January 1989 surgery.  Based at least partly on 
this, she ascribed the veteran's incontinence not to the 1989 
surgery but to prescribed medication for his psychiatric 
disorder and principally to his diabetes mellitus.  That 
medical conclusion appears to be congruent with the veteran's 
medical history, since incontinence was first medically 
identified at the time diabetes was identified and not 
immediately after the surgery as the veteran now contends. 

The Board is of course aware that there is medical evidence 
which indicates that the veteran's incontinence was due to 
the January 1989 prostate surgery.  Such evidence includes 
the November 1996 and August 2000 medical opinions reported 
above.  However, it appears that neither VA physician had the 
veteran's entire relevant medical history available.  
Furthermore, at least with respect to the August 2000 
examiner, that opinion was evidently based on a statement 
made by the veteran that he had experienced incontinence 
since the 1989 surgery.  As discussed by the Board 
immediately above, the veteran's statement is inconsistent 
with the objective medical evidence of record.

It is well established that a medical opinion can be no 
better than the facts alleged by the patient, and an opinion 
based on an inaccurate factual premise has no probative 
value.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 
5 Vet. App. 179, 180 (1993). 
The Board therefore places relatively little weight of 
probative value on the November 1996 and August 2000 opinions 
and much greater weight on the December 2000 opinion, which 
as noted earlier was informed by a review of the veteran's 
medical history. 

In October 2000, the veteran asserted that his sphincter 
muscle was damaged during the 1989 surgery.  The Board has 
noted that the report of the January 1989 surgery does 
indicate that there was a tear of the distal rectum, 
evidently created by the surgical procedure, which was 
immediately identified and repaired.  There is no further 
reference to this tear in the medical records, and subsequent 
colonoscopies have been pertinently negative.    

Although the medical records demonstrate that the veteran has 
experienced many gastrointestinal problems, principally 
constipation, no medical professional has ascribed such 
problems to the 1989 prostate surgery.  Indeed, the December 
2000 examination report appeared to indicate that the 
veteran's problems with bowel incontinence stemmed from his 
use of laxatives.  

To the extent that the veteran himself is attempting to 
establish a nexus between his prostate surgery and his 
claimed incontinence, it is well-established that as a lay 
person without medical training he is not competent to relate 
his symptoms to a particular cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

In short, based on the medical and other evidence of record, 
the Board has concluded that the veteran's claimed bowel and 
bladder incontinence is not related to the January 1989 
surgery.  As explained above, the Board's decision is based 
in large measure on the December 2000 VA examination report 
and examiner's opinion, which ascribes the veteran's claimed 
incontinence to other causes and which appears to be 
consistent with the veteran's medical history.  In the 
absence of any "additional disability" due to VA medical 
treatment, the veteran's claim under 38 U.S.C. § 1151 fails.    

The Board additionally notes that in the absence of 
additional disability caused by VA medical treatment, any 
discussion of such matters as alleged negligence, informed 
consent, foreseeability and the like is rendered moot.  

In short, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim for VA compensation under the 
provisions of 38 U.S.C. § 1151.  His claim is accordingly 
denied.  


ORDER

Benefits under the provisions of 38 U.S.C. § 1151 for 
incontinence are denied. 



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

